There is grave doubt in my mind whether the public project proposed is an improvement "in aid of navigation". Much can be said to the effect that it is not.
Assuming, however, that the improvement is in aid of navigation, I concur in the majority opinion on the theory that there is a distinction between the legal principles applicable to such improvement and the law governing a project relating merely to a general "public use". Ordinarily, when private property is appropriated for a public use, the owner thereof is entitled to reasonable compensation. In the case, however, of a riparian or littoral owner whose access to the water is interfered with by an improvement in aid of navigation, said compensation need not be paid. Such riparian right, in the events assumed, is always held subject to the power of the nation or state to build the contemplated improvement in aid of navigation. The owner has no other title or franchise. Consequently his property has not, in fact, been appropriated or confiscated, but rather the state or nation, under the circumstances, has used its own property.
  De GRAFF, J., joins in this opinion. *Page 534